DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,499,860 (hereinafter ‘860). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Current Application					‘860
Claim 1:
assigning, by a processor, the plurality of detector units into either a first group or a second group based on current functional status of each of the plurality of detector units;

assigning, by the processor, detector units in the first group into one or more subgroups;




generating, by the processor, reconstruction data based on the detector data collected by the detector units in the target subgroup.
Claim 1:
obtaining scan data relating to an object collected by a plurality of detector units; determining functional status of the plurality of detector units; 


dividing the plurality of detector units into a first group and a second group based on the functional status of the respective detector 

generating reconstruction data based on the scan data collected by the detector units in the first group; and 

reconstructing an image based on the reconstruction data.



Current Application					‘860
Claim 10:
an imaging device including a plurality of detector units; 

at least one storage device including a set of instructions; and 

at least one processor configured to communicate with the at least one storage 

assigning detector units in the first group into one or more subgroups; 

identifying a target subgroup from the one or more subgroups; and 

generating reconstruction data based on the detector data collected by the detector units in the target subgroup.
Claim 9:
at least one storage medium including a set of instructions; and 




at least one processor configured to communicate with the at least one storage 
obtain scan data relating to an object collected by a plurality of detector units; 

determine functional status of the plurality of detector units; 

divide the plurality of detector units into a first group and a second group based on the functional status of the respective detector units, wherein the functional status of the detector units in the first group is functional, and the functional status of the detector units in the second group is non-functional; 

generate reconstruction data based on the scan data collected by the detector units in the first group; and reconstruct an image based on the reconstruction data.




Current Application					‘860
Claim 19:
assigning a plurality of detector units into either a first group or a second group based on current functional status of each of the plurality of detector units;

assigning detector units in the first group into one or more subgroups;

identifying a target subgroup from the one or more subgroups; and


generating reconstruction data based on the detector data collected by the detector units in the target subgroup.
Claim 17:
obtaining scan data relating to an object collected by a plurality of detector units; 

determining functional status of the plurality of detector units; 

dividing the plurality of detector units into a first group and a second group based on the functional status of the respective detector units, wherein the functional status of the detector units in the first group is functional, and the functional status of the detector units in the second group is non-functional; 

generating reconstruction data based on the scan data collected by the detector units in the first group; and reconstructing an image based on the reconstruction data.




Current Application					‘860
Claim 20:
wherein the current functional status of each of the plurality of detector units includes functional status or non-functional status,

the current functional status of each of the detector units in the first group is functional, and

the current functional status of each of one or more detector units in the second group is non-functional.
Claim 17:
obtaining scan data relating to an object collected by a plurality of detector units; 

determining functional status of the plurality of detector units; 

dividing the plurality of detector units into a first group and a second group based on the functional status of the respective detector units, wherein the functional status of the detector units in the first group is functional, and the functional status of the detector units in the second group is non-functional; 

generating reconstruction data based on the scan data collected by the detector units in the first group; and reconstructing an image based on the reconstruction data.


Claim 3 of current application corresponds to claim 7 of ‘860.
Claim 6 of current application corresponds to claim 8 of ‘860.
Claim 8 of current application corresponds to claim 2 of ‘860.
Claim 9 of current application corresponds to claim 5 of ‘860.
Claim 15 of current application corresponds to claim 14 of ‘860.
Claims 2, 4-5, 8-9, 11-14 and 16-18 do not correspond to claims of ‘860.

It is clear that all the elements of the application claims [1, 10, 19 and 20] are to be found in patent claims [1, 9 and 17] (as the application claims [1, 10, 19 and 20] fully encompasses patent claims [1, 9 and 17]). The difference between the application claims [1, 10, 19 and 20] and the patent claims [1, 9 and 17] lies in the fact that the patent claim includes many more elements and is thus much more specific. Thus the invention of claims [1, 9 and 17] of the patent is in effect a "species" of the "generic" invention of the application claims [1, 10, 19 and 20]. It has been held that the generic invention is "anticipated" by the "species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir.1993). Since application claims [1, 10, 19 and 20] is anticipated by claims [1, 9 and 17] of the patent, it is not patentably distinct from claims [1, 9 and 17] of the patent.
Allowable Subject Matter
Claims 1-20 would be allowed provided the Double Patenting Rejection is overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664